IN THE SUPREME COURT OF THE STATE OF NEVADA


                    RENE SHERIDAN,                                          No. 84757
                                             Appellant,
                                   vs.
                    JOSEPH A. GUTIERREZ, ESQ.;
                    STEVEN G. KNAUSS, ESQ.; JASON R.                              FILED
                    MAIER, ESQ.; AND MAIER
                                                                                  JUN 0 6 2022
                    GUTIERREZ & ASSOCIATES,
                                                                               ELIZABETH A. BROWN
                                       Res • ondents.                        CLERK SU RENIE COURT
                                                                             BY




                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order, entered in
                    consolidated cases, deconsolidating the cases, statistically closing case A-
                    20-813635-C, and directing that all future documents be filed in case A-21-
                    838187-C. Review of the notice of appeal and other documents before this
                    court reveals a jurisdictional defect. The challenged order is not
                    substantively appealable. Specifically, no statute or court rule allows an
                    appeal from a post-judgment or interlocutory order deconsolidating cases,
                    statistically closing a case, and directing that all future documents be filed
                    in another case.2 See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345-
                    47, 301 P.3d 850, 851-53 (2013) (stating that this court "may only consider
                    appeals authorized by statute or court rule" and discussing the



                          lAn order dismissing case A-20-813635-C was entered in the district
                    court on July 28, 2020.
                          A1though appellant indicates in her case appeal statement that the
                          2
                    order also denies her motion and counter-motion for sanctions, the order
SUPREME COURT
                    does not address any request for sanctions.
     OF
   NEVADA

(0) 1947A .7:S0P,
appealability of an order statistically closing a case). Accordingly, this court
lacks jurisdiction and
            ORDERS this appeal DISMISSED.3




                                                     , J.
                         Hardesty

                                                     (1141"..        ..1144

       -444C4-0                                       4                       , j.

Stiglich                                    Herndon




cc:   Hon. Susan Johnson, District Judge
      Rene Sheridan
      Lipson Neilson P.C.
      Eighth District Court Clerk




      3Given this dismissal, this court takes no action in regard to the
document filed on June 3, 2022.


                                       2